 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    ARNOLD ANDERSON,                                        Case No. 2:17-cv-00808-APG-GWF
 8                                           Plaintiff,
             v.                                                             ORDER
 9
      C. PASTUNA, et al.,
10
                                          Defendants.
11

12          This matter comes before the Court on Plaintiff’s Motion for Extension of All Due Dates
13   and to Re-Issue Orders (ECF No. 11), filed on September 4, 2018.
14                                            BACKGROUND
15          On March 17, 2017, Plaintiff filed an Application for Leave to Proceed In Forma Pauperis.
16   ECF No. 1. On June 25, 2018, the Court granted Application for Leave to Proceed In Forma
17   Pauperis and screened his Complaint pursuant to 28 U.S.C. § 1915A(a). ECF No. 3. The Court
18   recommended that Plaintiff’s claims against Defendant District Attorney Binu Palal be dismissed
19   with prejudice due to Plaintiff’s failure to state a claim for which relief can be granted. On August
20   3, 2018, the undersigned’s recommendation was accepted and Plaintiff’s claim against Defendant
21   Palal was dismissed with prejudice. See ECF No. 9. Further, the Court dismissed without
22   prejudice Plaintiff’s claim against Defendants Pastuna, Auschwitz, Bryant, and Valenzuela, in
23   their official capacity, and granted Plaintiff leave to file an amended complaint correcting noted
24   deficiencies by July 23, 2018.
25          The Court, however, allowed Plaintiff’s claim for violation of his Fourth Amendment
26   rights based on a warrantless arrest issued without probable cause as to Defendants Pastuna,
27   Auschwitz, Bryant, and Valenzuela, in their individual capacity, to proceed. The Court instructed
28   the Clerk of the Court to issue summons to Defendants C. Pastuna, J. Auschwitz, K. Bryant, and
                                                          1
 1   G. Valenzuela, deliver the summons to the U.S. Marshal for service, and to send the required

 2   USM-285 forms to Plaintiff. Plaintiff had twenty (20) days to furnish the required USM-285 forms

 3   to the U.S. Marshal and after receiving copies of the completed USM-285 forms from the U.S.

 4   Marshal, Plaintiff had twenty (20) days to file a notice with the court identifying if Defendants

 5   were served.

 6                                            DISCUSSION

 7          Plaintiff requests that the Court re-issue its orders with new deadlines because he did not

 8   receive his mail containing the Court’s orders. He requests that the Court extend the deadline to

 9   file an amended complaint and to instruct the Clerk of the Court to re-send summons and the

10   required USM-285 forms. On July 12, 2018, Plaintiff’s amended complaint was erroneously filed

11   as a new matter in Case No. 2:17-cv-01276-JAD-GWF. The Court instructed the Clerk of the

12   Court to file the erroneously filed complaint in this matter as Plaintiff’s amended complaint to be

13   screened under 28 U.S.C. § 1915A(a). The Court, therefore, denies Plaintiff’s request to extend

14   the amended complaint deadline as moot. The Court, however, grants Plaintiff’s request to extend

15   time for service. Plaintiff shall have an additional 90 days to effectuate service. Accordingly,

16          IT IS HEREBY ORDERED that Plaintiff’s Motion for Extension of All Due Dates and

17   to Re-Issue Orders (ECF No. 11) is granted, in part, and denied, in part according to the

18   provisions herein.

19          IT IS FURTHER ORDERED that the Clerk of the Court shall issue summons to

20   Defendants C. Pastuna, J. Auschwitz, K. Bryant, and G. Valenzuela named in the complaint and

21   deliver the summons to the U.S. Marshal for service. The Clerk of the Court shall send the required

22   USM-285 forms to Plaintiff. Plaintiff shall have twenty (20) days to furnish the required USM-

23   285 forms to the U.S. Marshal at 333 Las Vegas Blvd. South, Suite 2058, Las Vegas, Nevada

24   89101. After Plaintiff receives copies of the completed USM-285 forms from the U.S. Marshal,

25   he has twenty (20) days to file a notice with the court identifying if Defendants were served. If

26   Plaintiff wishes to have the U.S. Marshal attempt service again on any unserved defendants, then

27   ...

28   ...
                                                      2
 1   a motion must be filed with the court identifying the unserved defendant, specifying a more

 2   detailed name and address and indicating whether some other manner of service should be used.

 3                                                NOTICE

 4          Under Local Rule IB 3-2, any objection to this Finding and Recommendation must be in

 5   writing and filed with the Clerk of the Court within fourteen (14) days. Appeals may been

 6   waived due to the failure to file objections within the specified time. Thomas v. Arn, 474 U.S.

 7   140, 142 (1985). Failure to file objections within the specified time or failure to properly address

 8   and brief the objectionable issues waives the right to appeal the District Court’s order and/or

 9   appeal factual issues from the order of the District Court. Martinez v. Ylst, 951 F.2d 1153, 1157

10   (9th Cir. 1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

11          Dated this 28th day of December, 2018.

12

13
                                                          GEORGE FOLEY, JR.
14                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      3
